Title: Thomas Jefferson to John Wood, 16 August 1816
From: Jefferson, Thomas
To: Wood, John


          
            Dear Sir
            Monticello Aug. 16. 16.
          
          Your favor of the 2d inst. is recieved, and I congratulate you sincerely on your appointment to the survey of the rivers. I had been afraid that your late rheumatic affections would have rendered you unequal to the bodily labors it will call for. I recollect nothing in the manner of execution but what we have already talked over; but should any thing occur I will communicate it freely, when I shall have the pleasure of seeing you at Poplar Forest, which will be in the first week of September. I will bring with me my pocket sextant, as I possess no large one. my surveying compass is also at your service, but I think it will not answer
			 your purpose. I bought it in London, and altho’ well-executed, it is in miniature only for the pocket, being but of 1. inch radius. I have found it very defective in it’s traverses from the shortness of it’s needle. the longer
			 the needle the more strongly and certainly it takes it’s direction. as every surveyor has a better one, I shall not take this with me to Bedford, unless you signify to me that it will answer your purpose; in which case it shall be at your command. Accept the assurance of my great esteem & respect
          Th: Jefferson
        